     Case 1-15-01194-cec Doc 71 Filed 10/10/19 Entered 10/10/19 08:55:33
  Case 1:16-cv-04113-AMD Document 7 Filed 10/14/16 Page 1 of 1 PageID #: 160




                   L
                   a
                   w
                   O
                   f
                   f
                   i
                   c
                   e
                   s
                   o
                   f
                            BARRY R. FEERST & ASSOCIATES


Barry R. Feerst, Esq.                                                               194 South 8th Street
Marc Illish, Esq.                                                                   Brooklyn, NY 11211
Yitzchok Kotkes, Esq.                                                                  (t) 718-384-9111
Alham Usman, Esq.                                                                      (f) 718-384-5999




VIA ECF                                                                            October 14, 2016
The Honorable Ann M. Donnelly
United States District Court, EDNY
225 Cadman Plaza East
Brooklyn, New York 11201

         Re: Chicago Title Insurance Company v. Harold Tischler,
         Docket No. 16-CV-04113(AMD)

Dear Judge Donnelly:

        This firm represents Appellant Harold Tischler in the action referenced above. It is requested
that the Appeal be withdrawn.



                                                              Very truly yours,


                                                              Yitzchok Kotkes


cc: Brian S. Tretter, Esq. (Via ECF)
